UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of October 2013 Commission File Number 001-35591 GRAÑA Y MONTERO S.A.A. (Exact name of registrant as specified in its charter) GRAÑA Y MONTERO GROUP (Translation of registrant’s name into English) Republic of Peru (Jurisdiction of incorporation or organization) Avenida Paseo de la República 4667, Lima 34, Surquillo, Lima Peru (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable. /s/ Dennis Gray Febres Stock Market Representative Graña y Montero S.A.A. Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GRAÑA Y MONTERO S.A.A. By: /s/ DENNIS GRAY FEBRES Name: Dennis Gray Febres Title: Stock Market Representative Date: October 29, 2013 UN AUDITED (All the amounts are expressed in thousands of S/. unless otherwise stated) GRAÑA Y MONTERO S.A.A. AND SUBSIDIARIES UNAUDITED CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2012AND 2013 (All amounts are expressed in thousands of S/. unless otherwise stated) GRAÑA Y MONTERO S.A.A. AND SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED STATEMENT OF FINANCIAL POSITION UNAUDITED LIABILITIES AND STOCKHOLDERS' EQUITY ASSETS At December At September At December At September Note 31, 2012 30, 2013 Note 31, 2012 30, 2013 S/.000 S/.000 S/.000 S/.000 Current assets Current liabilities Cash and cash equivalents Borrowings 11 Available-for-sale financial asset Trade accounts payable Trade accounts receivable Accounts payable to related parties 8 Outstanding work in progress Current taxes Accounts receivable from related parties 8 Other accounts payable Other accounts receivable Other provisions 12 Inventories Total current liabilities Prepaid expenses Total current assets Non-current liabilities Borrowings 11 Non-current assets Other accounts payable Long-term trade accounts receivable Other provisions 12 Other long-term accounts receivable Derivative financial instruments Investments in associates 9 Deferred income tax liability Property investment Total non-current liabilities Property, plant and equipment 10 Total liabilities Intangible assets 10 Derivative financial instruments - Equity 13 Deferred income tax asset Capital Total non-current assets Legal reserve Other reserves Unrealized result ) Retained earnings Equity attributable to controlling interest in the Company Non-controlling interest Total equity - 1 - (All amounts are expressed in thousands of S/. unless otherwise stated) GRAÑA Y MONTERO S.A.A. AND SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED STATEMENT OF INCOME UNAUDITED For the nine-month period ended Note S/.000 S/.000 Income from valuation of work Income from services provided Sale of goods and others Cost of works 14 ) ) Cost of services provided 14 ) ) Cost of goods and others sold 14 ) Gross profits Administrative expenses 14 ) ) Other income Profit from the sale of investments - - Other (losses) gains, net Operating profit Financial expenses ) ) Financial income Interest in profit of associate under the equity method of accounting - Profit before income tax Income tax 15 ) ) Profit for the year Other comprehensive income: Cash flow hedge, net of taxes ) Actuarial losses, net of taxes ) ) Translation adjustment Total comprehensive income ) Comprehensive income for the year Profit attributable to: Controlling interest in the Company Non-controlling interest Comprehensive income attributable to: Company controlling shareholders Non-controlling interest Attributable profit Weighted average number of shares in issue at S/.1.00 each at September 30) Basic and diluted earning per share (S/.) The accompanying notes on pages 6 to 24 are an integral part of the condensed interim consolidated financial statements. - 2 - GRAÑA Y MONTERO S.A.A. AND SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME UNAUDITED For the nine-month period ended September 30 S/.000 S/.000 Profit for the year Comprehensive income: Cash flow hedge, net of taxes ) Actuarial losses, net of taxes ) ) Translation adjustment Total comprehensive income ) Comprehensive income for the year Comprehensive income attributable to: Company controlling shareholders Non-controlling interest The accompanying notes on pages 6 to 24 are an integral part of the condensed interim consolidated financial statements. - 3 - (All amounts are expressed in thousands of S/. unless otherwise stated) GRAÑA Y MONTERO S.A.A. AND SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED STATEMENT OF CHANGES IN NET SHAREHOLDERS' EQUITY FOR THE YEARS ENDED SEPTEMBER 30, 2, 2012 UNAUDITED Attributable to the Company's controlling shareholders Premium Other Número Legal for issue comprehensive Retained Non-controlling de acciones Capital reserve of shares income earnings Total interest Total En miles S/.000 S/.000 S/.000 S/.000 S/.000 S/.000 S/.000 S/.000 Balances at January 1 , 2012 ) Profit for the year - Cash flow hedge - ) - ) ) ) Actuarial losses, net of taxes - - - ) ) - ) Translation adjustment - ) Comprehensive income for the year - Transactions with shareholders: - Dividend distribution - ) ) ) - Dividend distribution of subsidiaries - ) ) - Legal Reserve ) - - - Contribuitions of non-controlling interest - ) ) - Effect of Stracon GyM consolidation - Acquisition of Survial - - Acquisition of Stracon G y M with contributions - Debt capitalization - - Consolidation of OTAS - - Capitalization - ) - Sale and purchase of treasury shares - Consolidation of subsidiary - LQS - Other - - ) - Total transactions with shareholders - - ) ) ) Balances at september 30, 2012 74 Balance at January 1, 2013 ) Net profit for the year Cash flow hedge - Actuarial losses, net of taxes - - - ) Translation adjustment - Comprehensive income for the year - - - Transactions with shareholders: Transfer to legal reserve - - - ) - Dividend distribution - ) ) ) - Dividend distribution of subsidiaries - ) ) - Contribuitions of non-controlling interest - Acquisition of non-controlling interest of DSD - - Acquisition of non-controlling interest of GMD, VIVA and Concar - - ) - ) - Deconsolidation of subsidiary - LQS - ) ) - Capital Increase - - Costs related to the issuance of shares - - ) - - ) - ) Total transactions with shareholders - ) ) Balances at september 30, 2013 The accompanying notes on pages 6 to 24 are an integral part of the condensed interim consolidated financial statements. - 4 - (All amounts are expressed in thousands of S/. unless otherwise stated) GRAÑA Y MONTERO S.A.A. ANDSUBSIDIARIES CONDENSED INTERIM CONSOLIDATED STATEMENT OF CASH FLOWS UNAUDITED For the nine-month period ended September 30 S/.000 S/.000 CASH FLOWS OPERATING ACTIVITIES Profit before taxes Adjustment to net results not affecting cash flows from operating activities Depreciation Amortization of other assets Writte-off for obsolescence - Write-off of other provisions ) ) Provision expenses Share of the profitin associates - - under the equity method - ) Gains from sales of property, plant and equipment ) ) Foreign exchange losses on operating activities Net changes in assets and liabilities: - - Increase (decrease) in trade accounts receivable ) ) Decrease in other accounts receivable ) ) Increase (decrease) in accounts receivable from related parties ) ) Decrease in inventories ) ) (Decrease) increase in prepaid expenses and other assets ) (Decrease) increase in trade accounts payable Increase in other accounts payable ) Increase (decrease) in other payables to related parties ) Decrease in current income tax ) ) Decrease in other provisions ) ) Payment for purchase of intangibles - Concessions ) ) Net cash applied to operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES Sale of property, plant and equipment Dividends received Payment for purchase of properties investment ) ) Assets available for sale Payment for purchase of intangibles ) ) Payment for purchase of investments (Note 18) ) Payment for purchase of fixed assets ) ) Net cash applied to investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Loans received Amortization of loans received ) ) Payment of interest ) ) Dividends paid to non-controlling interest ) ) Dividends paid to controlling interest ) ) Acquisition of interest in subsidiary in non-controlling interest Vial y Vives ) Acquisition of interest in subsidiary in non-controlling interest GMD, Concar and VIVA ) Acquisition of Survial Capital contribution of non-controlling shareholders ) Sale and purchase of treasury shares Capital Increase Costs related to the issuance of shares - ) Net cash provided to financing activities ) Net decrease in cash ) Cash (outflows) inflows from consolidation - ) Exchange losses on cash and cash equivalents ) ) Cash and cash equivalents at the beginning of the year Cash and cash equivalents at the end of the year Non-cash transactions: Acquisition of assets under finance lease Capitalization Debt capitalization Effect of Stracon GyM consolidation Desconsolidation SEC Desconsolidation LQS The accompanying notes on pages 6 to 24 are an integral part of the condensed interim consolidated financial statements. - 5 - UN AUDITED (All the amounts are expressed in thousands of S/. unless otherwise stated) GRAÑA Y MONTERO S.A.A. AND SUBSIDIARIES NOTES TO THE CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2012 (UNAUDITED) AND 2013 1 GENERAL INFORMATION The Company is the parent company of the Graña y Montero Group (hereinafter the Group) and its principal activity is the holding of investments in the different companies of the Group. Additionally, the Company provides services of general management, financial management, commercial management, legal advisory and human resources management to Group companies; it is also engaged in the leasing of offices to Group companies and third parties. The Group is a conglomerate of companies with operations including different business activities, of which the most significant are engineering and construction, infrastructure (public concession operation), real estate businesses and technology services. These condensed interim consolidated financial statements as of September 30, 2013 have been prepared and authorized for issuance by the Chief Financial Officeron October 25, 2013. 2 BASIS OF PREPARATION These condensed interim consolidated financial statements for the nine -month period ended September 30, 2013 have been prepared in accordance with (IAS 34) “Interim financial reporting”.The condensed interim consolidated financial statements should be read in conjunctionwith the annual consolidated financial statements for the year ended December 31, 2012, which have been prepared in accordance with International Financial Reporting Standards (IFRS) as issued by the International Accounting Standards Board (IASB). 3 SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The accounting policies usedin the preparation of these interim condensed consolidated financial statements are consistent with those applied in the preparation of the year-end financial statements at December 31, 2012, except for income taxes, which for the interim periodhave been recognizedapplying the tax rate that would be applicable for 2013. IFRS and amendments to IFRS applicable for the first time for the period covered in these interim financial statements. - New IFRS or amendments to IFRS mandatory from January 1, 2013 have been considered by the Group in the preparation of these interim consolidated financial statements; however, they have not resulted in changes in the prior-year accounting policies. Major new IFRSor amendments to IFRS relevant to the Group activities are as follows: · IFRS 7, ‘Financial instruments: Disclosures’ as amended in October 2010. The IASB modified the disclosures required so that the users of the financial statements may assess the risk exposure related to financial asset transfers and the effect of these risk on the entity’s financial position. This standard did not result in significant changes in the disclosures in the interim consolidated financial statements. · IFRS 10, “Consolidated financial statements” – The application of this standard has not resulted in changes in the consolidation criteria applied by the Group. - 6 - UN AUDITED (All the amounts are expressed in thousands of S/. unless otherwise stated) · IFRS 11, “Joint arrangements” – The application of this standard has not resulted in changes in thecriteriaapplied by the Groupin the recognition of interests in joint arrangements. Until 2012, the Group’s interest in these types of arrangements, mostly joint operations, were recognized as joint operations within the scope of IAS 31. As a result of the assessment of the assets and obligations for the liabilities arising from contracts, the Group has arrived at the conclusion that its interest in those contracts continue to be classified asjoint operations. Therefore, the Group recognizes in its financial statements its share in the assets, liabilities, revenues and expenses of this type of contracts. · IFRS 12, “Disclosures of interests in other entities”.This standard did not result in significantchanges in the disclosures in interim consolidated financial statements. · IFRS 13, ‘Fair value measurement’, aims to improve consistency and reduce complexity by providing a precise definition of fair value and a single source of fair value measurement and disclosure requirements for use across IFRSs. The requirements do not extend the use of fair value accounting but provide guidance on how it should be applied where its use is already required or permitted by other standards within IFRSs. See changes in disclosures in interim consolidated financial statements in note 4.3. · Amendment to IAS 1, ‘Presentation of financial statements’ relating to other comprehensive income. The major change resulting from this amendment is the requirement for entities to group the items of “other comprehensive income” (OCI) depending on whether they are reclassifiable or not to the statement of comprehensive income. See changes on disclosures in OCI. · IAS 19, ‘Employee benefits’ was amended in September 2011 by the IASB. The amendments eliminate the corridor approach and recognize financial expenses on a net basis. The adoption of this standard did not result in significant changes in the disclosures in interim consolidated financial statements nor have a material impact on the Group's financial position or performance. · IAS 28, ‘Investments in Associates and Joint Ventures’. It was amended in May 2011 by the IASB. The new standard includes guidelines to recognize joint ventures and associates under the equity method. The adoption of this standard did not result in significant changes in the disclosures in interim consolidated financial statements nor have a material impact on the Group's financial position or performance. 4 FINANCIAL RISK MANAGEMENT 4.1 Financial risk factors The Group’s activities expose it to a variety of financial risks: market risk (including currency risk, price risk, fair value interest rate risk and cash flow interest rate risk), credit risk and liquidity risk. The condensed interim consolidated financial statements do not include all financial risk management information and disclosures required in the annual financial statements; these should be read in conjunction with the Group’s annual financial statements as of December 31, 2012.There have been no changes since year-end in the risk management department of the Group or in any risk management policies. 4.1.1 Market risk Compared to year end, no new material market risk hedging arrangements have occurred. - 7 - UN AUDITED (All the amounts are expressed in thousands of S/. unless otherwise stated) 4.1.2 Credit risk Compared to year end,the Group has no exposure to any new relevant credit risk. 4.1.3 Liquidity risk Compared to year end,no major changes in undiscounted contractual cash flows have occurred, except for changes in the structure of the Group’s liabilities, resulting from an increase in the long-term debt relating to a syndicated loan which matures in 2018 (Note 11); the proceeds of this debt were used to repay a short-term loan and to finance investment activities of subsidiary GyM Ferrovías. The following table categorizes the Group’s financial liabilities into relevant maturity groupings based on the remaining period from the date of the statement of financial position to the contractual maturity date. The amounts disclosed in the table are the contractual undiscounted cash flows: Less than 1 From 1 to 2 From 2 to 5 Over 5 year years years years Total S/.000 S/.000 S/.000 S/.000 S/.000 As of December 31,2012 Borrowing (except for finance leases) (*) Finance leases (*) Trade accounts payable - - - Other accounts payable - - Accounts payable to related parties - - - As of September 30, 2013 Borrowing (except for finance leases) (*) - Finance leases (*) Trade accounts payable - - - Other accounts payable - Accounts payables to related parties - - - (*) Includes interest. 4.2 Capital management The Group monitors capital on the basis of the gearing ratio. This ratio is calculated as net debt divided by total capital. Net debt is calculated as total borrowings (including current and non-current borrowings), less cash and cash equivalents. Total capital is calculated as total ‘equity’ as shown in the consolidated statement of financial position plus net debt. - 8 - UN AUDITED (All the amounts are expressed in thousands of S/. unless otherwise stated) As of December 31, 2012 and September 30, 2013 the gearing ratio was as follows: At December At September 31, 2012 30, 2013 S/.000 S/.000 Total borrowings ) 845,474 Less: Cash and cash equivalents ) ) Net debt ) Total equity Total capital Gearing ratio The gearing ratio is maintained within the limits set by Group Management, between 0.04 and 1.00. The increase in this ratio resulted from a slight increase in debt ratios and a decrease in cash and cash equivalent balancesthat were used in investments within the Group. 4.3 Fair value estimation For the classification of the type of valuation used by the Group for its financial instruments at fair value, the following levels of measurement have been established: - Level 1: Measurement based on quoted prices in active markets for identical assets or liabilities. - Level 2: Measurement based on inputs other than quoted prices included within Level 1 that are observable for the asset or liability (level 1), either directly (that is, as prices) or indirectly (that is, derived from prices). Level 3: Measurement based on inputs for the asset or liability that are not based on observable market data (that is, unobservable inputs, generally based on internal estimates and assumptions of the Group). The only financial instruments measured at fair value by the Group are interest rate swaps (variable to fixed), forward foreign exchange contracts (mostly euros and U.S. dollars) and available-for-sale investments.The measurement at fair value of these instruments corresponds to the characteristics of Level 2 and has been determined based on the present value of discounted future cash flows.During the nine-month period ended September 30, 2013 there were no changes in the levels of measurement of financial instruments at fair value. The carrying amount of cash and cash equivalents corresponds to its fair value.The Group considers that the carrying amount of short-term accounts receivable and payable approximates fair value. The fair value of financial liabilities has been estimated by discounting the future contractual cash flows at the interest rate currently prevailing in the market and which is available to the Group for similar financial instruments. Fair value hierarchy - The following table presents the Group’s financial assets and liabilities that are measured at fair value as of September 30, 2013. - 9 - UN AUDITED (All the amounts are expressed in thousands of S/. unless otherwise stated) Level 1 Level 2 Level 3 Total S/.000 S/.000 S/.000 S/.000 Liabilities: Derivative financial instruments - Cash flow hedging - - Total liabilities - - There were no transfers between Levels 1, 2 and 3 during the period. Valuation techniques used to derive Level 2 fair values - Level 2 hedging derivatives comprise forward foreign exchange contracts and interest rate swaps. These forward foreign exchange contracts have been fair valued using forward exchange rates that are quoted in an active market. Interest rate swaps are fair valued using forward interest rates extracted from observable yield curves. The effects of discounting are generally insignificant for Level 2 derivatives. Group’s valuation processes - The Corporate General Manager reviews the fair value of derivatives instruments by using the information provided by local financial institutions. Management performs this review at each reporting date. This information is reviewed at first by subsdiriaries’ management, and subsequently by the Corporate General Manager. The Group has its financial instruments only in Level 2. 5 CRITICAL ACCOUNTING ESTIMATES AND JUDGMENTS The preparation of the condensed interim consolidated financial statements requires management to make judgements, estimates and assumptions that affect the application of accounting policies and the reported amounts of assets and liabilities, income and expense. Actual results may differ from these estimates. In preparing these condensed interim consolidated financial statements, the significant judgements made by management in applying the Group’s accounting policies and the key sources of uncertainty were the same as those that applied to the consolidated financial statements for the year endedDecember 31, 2012, with the exception of changes in estimates that are required in determining the provision for income taxes for this interim period. 6 SEASONALITY OF OPERATIONS The Group shows no material seasonality in the operations of any of its subsidiaries; operations are carried out regularly during the course of the year. 7 SEGMENT REPORTING Operating segments are reported consistent with the internal reports that are reviewed by the Corporate General Manager, who is the chief operating decision maker, responsible for allocating resources and evaluating the performance of each operating segment. The Group's operating segments are assessed by the activity of the following business units: (i) engineering and construction, (ii) infrastructure, (iii) real estate, (iv) technical services and (v) the operation of the Parent Company (Holding). - 10 - UN AUDITED (All the amounts are expressed in thousands of S/. unless otherwise stated) As set forth under IFRS 8, reportable segments by significance of income are: ‘engineering and construction’ and ‘technical services’. However, the Group has voluntarily decided to report on all its operating segments as detailed in this Note. Inter-segmental sales transactions are entered into at prices that are similar to those that would have been agreed to with unrelated third parties. Revenues from external customers reported to the Corporate General Manager are measured in a manner consistent with the basis of preparation of the financial statements. Group sales and receivables are not concentrated on a few customers. - 11 - UN AUDITED (All the amounts are expressed in thousands of S/. unless otherwise stated) Assets and liabilities by operating segments Engineering Infrastructure Parent and construction Energy Toll Roads Mass transit Water treatment Real estate Technical services Company Operations Eliminations Consolidated S/.000 S/.000 S/.000 S/.000 S/.000 S/.000 S/.000 S/.000 S/.000 S/.000 As of December 31, 2012 Assets - Cash and cash equivalents 68 Available-for-sale financial assets - Trade accounts receivable 20 61 - Work in progress receivable - Accounts receivable from related parties - ) Other accounts receivable - - Inventories - - ) Prepaid expenses - - Total current assets ) Accounts receivable -long term - Other accounts receivable - long term - Investments in associates - 2 ) Investment properties - Property, plant and equipment - ) Intangible assets Derivative financial instruments - Deferred income tax asset - - - Total non-current assets ) Total assets ) Liabilities- Borrowings - - Trade accounts payable 27 - Accounts payable to related parties ) Current taxes - Other accounts payable - - Other provisions - Total current liabilities ) Borrowings - - - Other accounts payable - Other provisions - Derivative financial instruments - Deferred income tax liability 24 - 68 - Total non-current liabiilities - Total liabilities ) Equity attributable to controlling interest in the Company ) Non-controlling interest ) Total Liabilities and Equity ) - 12 - UN AUDITED (All the amounts are expressed in thousands of S/. unless otherwise stated) Assets and liabilities by operating segments Infrastructure Engineering and construction Energy Toll Roads Mass transit Via Expres Sur Water treatment Real estate Technical services Parent Company Operations Eliminations Consolidated S/.000 S/.000 S/.000 S/.000 S/.000 S/.000 S/.000 S/.000 S/.000 S/.000 S/.000 As of September 30, 2013 Assets - Cash and cash equivalents - Available-for-sale financial assets - 2 (2 ) Trade accounts receivable - 7 - 25 - Work in progress receivable - - - Accounts receivable from related parties - - 76 ) Other accounts receivable ) Inventories - - - ) Prepaid expenses - 48 - Total current assets ) Accounts receivable - long term - Other accounts receivable - long term - Investments in associates - ) Investment properties - Property, plant and equipment - - ) Intangible assets Derivative financial instruments - Deferred income tax asset - - - Total non-current assets ) Total assets ) Liabilities - Borrowings - - - Trade accounts payable - 27 - Accounts payable to related parties ) Current taxes - - Other accounts payable - - Other provisions - Total current liabilities ) Borrowings - Other accounts payable - Other provisions - Derivative financial instruments - Deferred income tax liability - Total current liabilities - - Total liabilities ) Equity attributable to controlling interest in the company ) Non-controlling interest - ) Total liabilities and equity ) - 13 - UN AUDITED (All the amounts are expressed in thousands of S/. unless otherwise stated) Operating segment performance Engineering Infrastructure Parent and construction Energy Toll Roads Mass transit Water Treatment Real estate Technical services Company Operations Eliminations Consolidated S/.000 S/.000 S/.000 S/.000 S/.000 S/.000 S/.000 S/.000 S/.000 S/.000 For the nine-month period ended September30, 2012 - Revenues ) Gross profit ) ) Administrative expenses ) Other income (expenses) ) 22 ) - ) - Other (losses) gains, net - Profit before interests and taxes (EBIT) Financial expenses ) Financial income ( 4,684 ) Share of the profit or loss in associates under the equity method of accounting - ) - Profit before income tax (EBT) ) ) Income tax ) Net profit for the period ) ) Profit attributable to: Controlling interest in the Group ) ) Non-controlling interest ) ) Net Profit for the period ( 8,726 ) ) - 14 - UN AUDITED (All the amounts are expressed in thousands of S/. unless otherwise stated) Operating segment performance Infrastructure Engineering and construction Energy Toll Road Mass transit Via Expresa Sur Water treatment Real estate Technical Services Parent Company Operations Eliminations Consolidated S/.000 S/.000 S/.000 S/.000 S/.000 S/.000 S/.000 S/.000 S/.000 S/.000 S/.000 For the nine-month period ended September 30, 2013 - Revenue - ) Gross profit - ) ) Administrative expenses ) (5 ) Other income (expenses) ) ) (1
